DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered if signed and initialed by the Examiner.

Claim Objections
Claims 1 and 7 are objected to under 37 CFR 1.75(c) because of the following informalities:
Claims 1 and 7 appear to have a typographical error with the term “first appliance-second appliance pair” in lines 10-11.  A proper correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 6-7, 10-12 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 11, 17 and 19 of U.S. Patent No. 10,805,840. Although the conflicting claims are not identical, they are not patentably distinct from each other because the main difference between the instant application and the U.S. Patent No. 10,805,840 is the broadening of the claimed subject matter which are already covered by the claims of the U.S. Patent No. 10,805,840 (see claim mapping below)



US Patent No. 10,805,840



1…classifying the data based on a traffic access policy.

1…classifying the data based on a traffic access policy…an overlay identification…
4. The method of claim 1, wherein the evaluating the plurality of network paths further comprises evaluating at least one of jitter, round trip time, and packet loss.
11. The method of claim 1, wherein the network metrics comprise at least one of re-ordering, loss, latency, and jitter.
6. The method of claim 1, wherein the first path and the second path are through a same communication network, managed by a single service provider.
6. The method of claim 1, wherein the bonded tunnel utilizes two underlay communication networks, each communication network managed by a service provider.



17. ….classifying the data based on a traffic access policy…

17…classifying….based on the classification, the overlay identification defining a traffic type.
12. The method of claim 7, wherein the evaluating the plurality of network paths further comprises evaluating at least one of jitter, round trip time, and packet loss.
11. The method of claim 1, wherein the network metrics comprise at least one of re-ordering, loss, latency, and jitter.
14. The method of claim 7, wherein the first path and the second path are through a same communication network, managed by a single service provider.
19. The method of claim 17, wherein the group of network paths utilizes two communication networks, each communication network managed by a service provider.







Claims 1-4, 6-7, 10-12 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5 and 10 of U.S. Patent No. 9,717,021. Although the conflicting claims are not identical, they are not patentably distinct from each other because the main difference between the instant application and the U.S. Patent No 9,717,021 is the broadening of the claimed subject matter which are already covered by the claims of the U.S. Patent No 9,717,021 (see claim mapping below)


US Patent No. 9,717,021



1….classifying the data based on a traffic access policy.

3. The method of claim 1, wherein the classifying the traffic type of the plurality of data packets is based on identification of a label denoted to a network interface of the first appliance, upon which the plurality of data packets were received.
1….classifying the data based on a traffic access policy; assigning an overlay identification to the data denoting which overlay network the data is designated to utilize based on the classification, the overlay identification defining a traffic type.

10. The method of claim 1, wherein the network metrics comprise at least one of re-ordering, loss, latency, and jitter.
6. The method of claim 1, wherein the first path and the second path are through a same communication network, managed by a single service provider.
5. The method of claim 1, wherein the bonded tunnel utilizes two underlay communication networks, each communication network managed by a service provider.



1…classifying the data based on a traffic access policy.

1….classifying the data based on a traffic access policy; assigning an overlay identification to the data denoting which overlay network the data is designated to utilize based on the classification, the overlay identification defining a traffic type.
12. The method of claim 7, wherein the evaluating the plurality of network paths further comprises evaluating at least one of jitter, round trip time, and packet loss.
10. The method of claim 1, wherein the network metrics comprise at least one of re-ordering, loss, latency, and jitter.
14. The method of claim 7, wherein the first path and the second path are through a same communication network, managed by a single service provider.
5. The method of claim 1, wherein the bonded tunnel utilizes two underlay communication networks, each communication network managed by a service provider.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis et al. (US 2014/0269705), hereinafter “DeCusatis” in view of Banavalikar (US 2015/0281099), hereinafter “Banavalikar”
As per claim 1, DeCusatis discloses a method for dynamically selecting network paths for data transmission, the method comprising: 
receiving a plurality of data packets at a first appliance (DeCusatis, [0101], FIG. 9, Step 902, receive first overlay network traffic via an input overlay tunnel at a multi-protocol virtual tunnel end point (VTEP)-enabled device), the plurality of data packets destined to transit through a second appliance (DeCusatis, [0105], destination of the first overlay network traffic is specified as the second overlay network tunnel)
DeCusatis does not explicitly disclose classifying a traffic type of the plurality of data packets; determining an overlay identification for the plurality of data packets, the overlay identification denoting an overlay network, and the overlay identification determined based on 
Banavalikar discloses classifying a traffic type of the plurality of data packets (Banavalikar, [0081], determined from QoS attributes included in a header of a packet including VLAN tag, DSCP values, traffic class, etc…; See [0085], a traffic classification value may be appended to an end of an outer IP header of the overlay tunnel-encapsulated packet)
determining an overlay identification for the plurality of data packets, the overlay identification denoting an overlay network, and the overlay identification determined based on the classification of traffic type (Banavalikar, [0084], The QoS attributes to store with the at least one overlay tunnel header may be determined by consulting a first table, the first table storing virtual network identifiers associated with QoS attributes)
selecting a bonded tunnel to transfer the received plurality of data packets, the bonded tunnel selected based on the overlay identification and first appliance--second appliance pair (Banavalikar, [0087], FIG.7, In operation 710, the overlay tunnel encapsulated packet is sent via an overlay tunnel)
evaluating a plurality of network paths between the first appliance and second appliance to determine at least one network path to utilize to transfer the plurality of data packets based at least in part on quality of service and business intent for the traffic type (Banavalikar, [0083] In operation 708, the QoS attributes being determined at least in part by the virtual network; [0103], the QoS attributes being determined at least in part by the virtual network, and send the overlay tunnel-encapsulated packet via the overlay tunnel to the first switch)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Banavalikar related to classify a traffic type of the plurality of data packets; determine an overlay identification for the plurality of data packets, the overlay identification denoting an overlay network, and the overlay identification determined based on the classification of traffic type; select a bonded tunnel to transfer the received plurality of data packets, the bonded tunnel selected based on the overlay identification and first appliance--second appliance pair; evaluate a plurality of network paths between the first appliance and second appliance to determine at least one network path to utilize to transfer the plurality of data packets based at least in part on quality of service and business intent for the traffic type and have modified the teaching of DeCusatis in order to improve an efficiency and a reliability (Banavalikar, [0004-0005])
DeCusatis in view of Banavalikar disclose transferring the plurality of data packets across a first path of the plurality of network paths, from the first appliance to the second appliance (DeCusatis, [0106], FIG. 9, step 906, the first overlay network traffic is bridged to a destination overlay network tunnel)
generating a plurality of error correction packets with error correcting information configured to reconstruct the plurality of data packets, the error correcting information comprising at least the same number of bytes as the plurality of data packets (Banavalikar, [0067], In order to accomplish this encapsulation, the overlay tunnel-encapsulated packet 600 may include one or more overlay tunnel protocol headers 614 along with some form of error correction)
(DeCusatis, [0106], FIG. 9, step 906, the first overlay network traffic is bridged to a destination overlay network tunnel)

As per claim 2, DeCusatis in view of Banavalikar disclose the method of claim 1, wherein the classifying the traffic type of the plurality of data packets is based on a traffic access policy (Banavalika, [0081]; QoS attributes included in a header of a packet including VLAN tag, DSCP values, traffic class, etc.)

As per claim 3, DeCusatis in view of Banavalikar disclose the method of claim 1, wherein the classifying the traffic type of the plurality of data packets is based on identification of a label denoted to a network interface of the first appliance, upon which the plurality of data packets were received (DeCusatis, [0069], determined based on a virtual tunnel end point (VTEP), such as VTEP-A in this example, a virtual network identifier (VNID))

As per claim 4, DeCusatis in view of Banavalikar disclose the method of claim 1, wherein the evaluating the plurality of network paths further comprises evaluating at least one of jitter, round trip time, and packet loss (Banavalikar, [0049], jitter, and/or other known measurable details about traffic handling in the network)

As per claim 5, DeCusatis in view of Banavalikar disclose the method of claim 1, wherein the first path and the second path are through different communication networks, each (DeCusatis, [0031], the Internet using an Internet Service Provider (ISP))
As per claim 6, DeCusatis in view of Banavalikar disclose the method of claim 1, wherein the first path and the second path are through a same communication network, managed by a single service provider (DeCusatis, [0035], a WAN such as the Internet)

As per claim 7, DeCusatis discloses a method for dynamically selecting network paths for data transmission, the method comprising: 
receiving a plurality of data packets at a first appliance (DeCusatis, [0101], FIG. 9, Step 902, receive first overlay network traffic via an input overlay tunnel at a multi-protocol virtual tunnel end point (VTEP)-enabled device), the plurality of data packets destined to transit through a second appliance (DeCusatis, [0105], destination of the first overlay network traffic is specified as the second overlay network tunnel)
DeCusatis does not explicitly disclose classifying a traffic type of the plurality of data packets; determining an overlay identification for the plurality of data packets, the overlay identification denoting an overlay network, and the overlay identification determined based on the classification of traffic type; selecting a bonded tunnel to transfer the received plurality of data packets, the bonded tunnel selected based on the overlay identification and first appliance--second appliance pair; evaluating a plurality of network paths between the first appliance and second appliance to determine at least one network path to utilize to transfer the plurality of data packets based at least in part on quality of service and business intent for the traffic type.
(Banavalikar [0081], determined from QoS attributes included in a header of a packet including VLAN tag, DSCP values, traffic class, etc…; See also [0085], a traffic classification value may be appended to an end of an outer IP header of the overlay tunnel-encapsulated packet)
determining an overlay identification for the plurality of data packets, the overlay identification denoting an overlay network, and the overlay identification determined based on the classification of traffic type (Banavalikar, [0084], The QoS attributes to store with the at least one overlay tunnel header may be determined by consulting a first table, the first table storing virtual network identifiers associated with QoS attributes)
selecting a bonded tunnel to transfer the received plurality of data packets, the bonded tunnel selected based on the overlay identification and first appliance--second appliance pair (Banavalikar, [0087], FIG.7, In operation 710, the overlay tunnel encapsulated packet is sent via an overlay tunnel)
evaluating a plurality of network paths between the first appliance and second appliance to determine at least one network path to utilize to transfer the plurality of data packets based at least in part on quality of service and business intent for the traffic type (Banavalikar, [0083], In operation 708, the QoS attributes being determined at least in part by the virtual network; [0103], the QoS attributes being determined at least in part by the virtual network, and send the overlay tunnel-encapsulated packet via the overlay tunnel to the first switch)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Banavalikar related to classify a traffic type of the plurality of data packets; determine an overlay identification for the plurality of data 
DeCusatis in view of Banavalikar disclose transferring the plurality of data packets across a first path of the plurality of network paths, from the first appliance to the second appliance (DeCusatis, [0106], FIG. 9, step 906, the first overlay network traffic is bridged to a destination overlay network tunnel)
generating one or more error correction packets with error correcting information configured to reconstruct some of the plurality of data packets, the error correcting information comprising fewer bytes than the plurality of data packets (Banavalikar, [0067], In order to accomplish this encapsulation, the overlay tunnel-encapsulated packet 600 may include one or more overlay tunnel protocol headers 614 along with some form of error correction)
and transferring the one or more error correction packets across a second path of the plurality of network paths, from the first appliance to the second appliance (DeCusatis, [0106], FIG. 9, step 906, the first overlay network traffic is bridged to a destination overlay network tunnel)

(DeCusatis, [0106], FIG. 9, step 906, the first overlay network traffic is bridged to a destination overlay network tunnel)

As per claim 9, DeCusatis in view of Banavalikar disclose the method of claim 7, wherein a number of error correction packets generated is based on an amount of loss measured on the first path (Banavalikar [0070], along with some form of error correction for the overlay tunnel protocol)

As per claim 10, DeCusatis in view of Banavalikar disclose the method of claim 7, wherein the classifying the traffic type of the plurality of data packets is based on a traffic access policy (Banavalika, [0081]; QoS attributes included in a header of a packet including VLAN tag, DSCP values, traffic class, etc.)

As per claim 11, DeCusatis in view of Banavalikar disclose the method of claim 7, wherein the classifying the traffic type of the plurality of data packets is based on identification of a label denoted to a network interface of the source appliance, upon which the plurality of data packets were received (DeCusatis, [0069], determined based on a virtual tunnel end point (VTEP), such as VTEP-A in this example, a virtual network identifier (VNID))

As per claim 12, DeCusatis in view of Banavalikar disclose the method of claim 7, wherein the evaluating the plurality of network paths further comprises evaluating at least one of (Banavalikar, [0049], jitter, and/or other known measurable details about traffic handling in the network)

As per claim 13, DeCusatis in view of Banavalikar disclose the method of claim 7, wherein the first path and the second path are through different communication networks, each communication network managed by a different service provider (DeCusatis, [0031], the Internet using an Internet Service Provider (ISP))
As per claim 14, DeCusatis in view of Banavalikar disclose the method of claim 7, wherein the first path and the second path are through a same communication network, managed by a single service provider (DeCusatis, [0031], the Internet using an Internet Service Provider (ISP))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is 571-270-7090.  The examiner can normally be reached on M-F 9:00am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462